PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim a: respondent's Answer.
Claimant seeks payment in the amount of $222,789.88 for medical services provided inmates of the Mount Olive Correctional Center, Huttonsville Correctional Center, Pruntytox Correctional Center, and Denmar Correctional Center, facilities of the respondent. Responde: in its Answer, admits the validity of the claim, but states that there were insufficient funds in appropriation for the fiscal year in question from which to pay for these medical expenses.
*41While the Court believes that this is a claim which in equity and good conscience should be paid, the Court further believes that an award cannot be recommended based upon the decision in Airkem Sales and Service, et al. vs. Dept. of Mental Health, 8 Ct.Cl. 180 (1971).
Claim disallowed.